The Chancellor
decided, that where the complainant had a perfect defence at law, to a suit instituted against him there, he was not entitled to the special interference of this court, by injunction, to restrain the proceeding there, previous to a decree in the suit instituted in this court. He said the mere neglect of the defendants here to object to the jurisdiction of the court, did not entitle the complainant fo a preliminary injunction to .restrain the proceeding at law; and thus to make it the duty of this court *385to assume the exclusive jurisdiction of the subject matter of the suit; but that when a final decree should have been made here, the court, by injunction, might restrain any proceedings at law which were inconsistent with the rights of the parties as established by such decree, and that a clause to that effect might be inserted in the final decree.
Motion for injunction denied.